Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek Marquis Fleming petitions for a writ of mandamus, alleging the district court has unduly delayed acting on a motion for reconsideration filed in his criminal case. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has denied Fleming’s motion. Accordingly, because the district court has recently decided Fleming’s case, we deny the mandamus petition as moot. We also deny as moot Fleming’s motions to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.